EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 11, line 11, “beteween” is replaced with “between”.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 30, 2022. Claims 2-5, 9, 12-15, and 19 have been cancelled without prejudice.  Claims 1, 6-8, 10, 11, 16-18, and 20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 6-8, 10, 11, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 6-8 and 10, the closest prior art references, Kim et al. (US 2011/0090445 A1) and Lee et al. (US 2010/0134745 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the outer periphery area comprises two support areas and one transfer area located between the two support areas, the lower substrate is provided with two support platform respectively located in the two support areas and one conductive platform located in the transfer area, each of the support platforms sequentially comprises a portion of a metal layer, a portion of a planarization layer, a portion of an electrically conductive electrode layer, and a portion of a light-shielding layer in one corresponding support area, the conductive platform sequentially comprises a portion of the metal layer in the transfer area, a first color resist block, a second color resist block, a portion of the planarization layer in the transfer area, and a portion of the electrically conductive electrode layer in the transfer area, the portion of the electrically conductive electrode layer of the conductive platform is a connection terminal, a width of the connection terminal is not greater than 200 µm, a length of the connection terminal is not less than 5000 µm, a surface of the portion of the electrically conductive electrode layer of the conductive platform facing the upper 2substrate is coplanar with and adjacent to a surface of the portion of the light-shielding layer of each of the support platforms facing the upper substrate, and in each of the support platforms, the portion of the electrically conductive electrode layer is connected to the portion of the metal layer through a through-hole in the portion of the planarization layer; a plurality of electrically conductive elements contacting the portion of the electrically conductive electrode layer of the conductive platform and the common electrode layer; and a plurality of spacer elements contacting the portion of the light-shielding layer of each of the support platforms and the common electrode layer, wherein a height of the spacer elements in a direction perpendicular to the lower substrate is same as a height of the electrically conductive elements in the direction perpendicular to the lower substrate .”
In regard to independent claim 11 and dependent claims 16-18 and 20, the closest prior art references, Kim et al. (US 2011/0090445 A1) and Lee et al. (US 2010/0134745 A1), fail to disclose, either singly or in combination, all of the limitations of claim 11, including the combination of limitations, “wherein the outer periphery area comprises two support areas and one transfer area located between the two support areas, the lower substrate is provided with two support platform respectively 4located in the two support areas and one conductive platform located in the transfer area, each of the support platforms sequentially comprises a portion of a metal layer, a portion of a planarization layer, a portion of an electrically conductive electrode layer, and a portion of a light-shielding layer in one corresponding support area, the conductive platform sequentially comprises a portion of the metal layer in the transfer area, a first color resist block, a second color resist block, a portion of the planarization layer in the transfer area, and a portion of the electrically conductive electrode layer in the transfer area, the portion of the electrically conductive electrode layer of the conductive platform is a connection terminal, a width of the connection terminal is not greater than 200 µm, a length of the connection terminal is not less than 5000 µm, a surface of the portion of the electrically conductive electrode layer of the conductive platform facing the upper substrate is coplanar with and adjacent to a surface of the portion of the light-shielding layer of each of the support platforms facing the upper substrate, and in each of the support platforms, the portion of the electrically conductive electrode layer is connected to the portion of the metal layer through a through-hole in the portion of the planarization layer; a plurality of electrically conductive elements contacting the portion of the electrically conductive electrode layer of the conductive platform and the common electrode layer; and a plurality of spacer elements contacting the portion of the light-shielding layer of each of the support platforms and the common electrode layer, wherein a height of the spacer elements in a direction perpendicular to the lower substrate is same as a height of the electrically conductive elements in the direction perpendicular to the lower substrate “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871